--------------------------------------------------------------------------------

Exhibit 10.1



FINAL FORM



VOTING AND SUPPORT AGREEMENT1


This Voting and Support Agreement (this “Agreement”) is entered into as of
August 28, 2019, by and between WSP Global inc., a Canadian corporation
(“Parent”), and ____________________ (“Stockholder”).


Recitals


 A.         Stockholder is a holder of record and the “beneficial owner” (within
the meaning of Rule 13d-3 under the Securities Exchange Act of 1934, as amended)
of certain shares of Company Common Stock and/or options, restricted stock
units, warrants and other rights to acquire shares of Company Common Stock
(“Equity Awards”) of Ecology and Environment Inc., a New York corporation
(the “Company”).


B.           Parent, Everest Acquisition Corp., a New York corporation (“Merger
Sub”), and the Company are entering into an Agreement and Plan of Merger, dated
as of the date hereof (the “Merger Agreement”), which provides (subject to the
terms and conditions set forth therein) for the merger of Merger Sub with and
into the Company (the “Merger”).
 
 C.          In the Merger, each outstanding share of Company Common Stock and
certain outstanding shares of Company Restricted Stock are to be converted into
the right to receive the cash consideration set forth in the Merger Agreement.
 
 D.          Stockholder is entering into this Agreement in order to induce
Parent to enter into the Merger Agreement and cause the Merger to be
consummated.
 
Agreement


The parties to this Agreement, intending to be legally bound, agree as follows:



SECTION 1.
CERTAIN DEFINITIONS



For purposes of this Agreement:


 (a)        The terms “Acquired Companies,” “Acquisition Proposal,” “Company
Board Recommendation,” “Company Common Stock,” “Company Restricted Stock”,
“Person” and other capitalized terms used but not otherwise defined in this
Agreement have the meanings assigned to such terms in the Merger Agreement.
 
 (b)         “Adverse Amendment” means any amendment to the Merger Agreement
that reduces the amount or changes the form of consideration payable in respect
of each share of Company Common Stock in the Merger or otherwise amends the
Merger Agreement in a manner adverse to the Stockholder.
 
 (c)         “Expiration Date” means the earliest of: (i) the date on which the
Merger Agreement is terminated in accordance with its terms; (ii) the date on
which the Merger becomes effective;  (iii) the date upon which Parent and
Stockholder mutually agree to terminate this Agreement in writing; and (iv) the
date on which any Adverse Amendment becomes effective for which the prior
written approval of the Stockholder was not obtained.

--------------------------------------------------------------------------------


--------------------------------------------------------------------------------

 (d)         Stockholder shall be deemed to “Own” or to have acquired
“Ownership” of a security if Stockholder: (i) is the record owner of such
security; or (ii) is the “beneficial owner” (within the meaning of Rule 13d-3
under the Exchange Act) of such security.
 
 (e)          “Subject Securities” means: (i) all voting securities of the
Company (including all shares of Company Common Stock and all Company Restricted
Stock and all options, restricted stock units, warrants or other rights to
acquire (by purchase, conversion or otherwise) any voting securities of the
Company) Owned by Stockholder as of the date of this Agreement; and (ii) all
additional securities of the Company (including all additional shares of Company
Common Stock, all additional Equity Awards and all options, restricted stock
units, warrants or other rights to acquire (by purchase, conversion or
otherwise) any voting securities of the Company) of which Stockholder acquires
Ownership during the Voting Period; provided, however, that if the Company’s
board of directors withdraws or modifies the Company Board Recommendation and
the Company does not exercise its right to, or does not have the right to,
terminate the Merger Agreement in accordance with its terms, then the voting
covenant and obligations of the Stockholder under Section 3.1, the Proxy granted
by the Stockholder under Section 3.3 and the other provisions of this Agreement
shall no longer be in respect of all of such voting securities Owned by the
Stockholder, but in lieu and stead thereof, the voting covenant and obligations
of the Stockholder under Section 3.1, the Proxy granted by the Stockholder under
Section 3.3 and the other provisions of this Agreement shall be in respect of
such portion of the foregoing securities as shall have 70% of the aggregate
voting power attributable to all of such voting securities Owned by the
Stockholder.
 
 (f)          A Person shall be deemed to have effected a “Transfer” of a
security if such Person directly or indirectly: (i) sells, pledges, encumbers,
grants an option with respect to, transfers or disposes of such security or any
interest in such security to any Person other than Parent; (ii) enters into an
agreement or commitment contemplating the possible sale of, pledge of,
encumbrance of, grant of an option with respect to, transfer of or disposition
of such security or any interest therein to any Person other than Parent; or
(iii) reduces such Person’s beneficial ownership of or interest in such
security.
 
 (g)          “Voting Period” means the period commencing on (and including) the
date of this Agreement and ending on (and including) the Expiration Date.
 

SECTION 2.
TRANSFER OF SUBJECT SECURITIES AND VOTING RIGHTS

 
 2.1        Restriction on Transfer of Subject Securities.  Subject to Section
2.3, during the Voting Period, Stockholder shall not cause or permit any
Transfer of any of the Subject Securities to be effected (other than in the
Merger).  Without limiting the generality of the foregoing, during the Voting
Period, Stockholder shall not tender, agree to tender or permit to be tendered
any of the Subject Securities in response to or otherwise in connection with any
tender or exchange offer.
 
 2.2         Restriction on Transfer of Voting Rights.  During the Voting
Period, Stockholder shall ensure that: (a) none of the Subject Securities is
deposited into a voting trust; and (b) no proxy is granted (except for the proxy
granted in connection with this Agreement), and no voting agreement or similar
agreement is entered into (except for the voting covenants contained in this
Agreement), with respect to any of the Subject Securities.
 
 2.3        Permitted Transfers.  Section 2.1 shall not prohibit a transfer of
Subject Securities by Stockholder:  (a) if Stockholder is an individual, (i) to
any member of Stockholder’s immediate family, or to a trust for the benefit of
Stockholder or any member of Stockholder’s immediate family or (ii) upon the
death of Stockholder; or (b) if Stockholder is a partnership or limited
liability company, to one or more partners or members of Stockholder or to an
affiliated corporation under common control with Stockholder; provided, however,
that a transfer referred to in this sentence shall be permitted only if, as a
precondition to such transfer, the transferee agrees in a written document,
reasonably satisfactory in form and substance to Parent, to be bound by all of
the terms of this Agreement.


2

--------------------------------------------------------------------------------

 2.4        Waiver and Termination of Stockholders Agreement.  Each Stockholder
who is a party to the Stockholders Agreement, dated May 12, 1970, among Gerhard
J. Neumaier, Frank B. Silvestro, Ronald L. Frank and Gerald A. Strobel, as
amended (the “Stockholders Agreement”), hereby (i) waives any and all rights of
first refusal or other rights and restrictions on transfer of the Subject
Securities under the Stockholders Agreement that may conflict with the terms of
the Merger Agreement and (ii) agrees that, subject to the other surviving
parties thereto agreeing to so terminate, the Stockholders Agreement shall
terminate, with such termination automatically effective upon the effective time
of the Merger.
 

SECTION 3.
VOTING OF SHARES

 
3.1         Voting Covenant.  Stockholder hereby agrees that, during the Voting
Period, at any meeting of the stockholders of the Company (however called), and
at every adjournment or postponement thereof, and in any action by written
consent of stockholders of the Company, unless otherwise directed in writing by
Parent, Stockholder (solely in its capacity as such) shall cause the Subject
Securities with respect to which Stockholder has voting rights to be voted:
 
(a)          in favor of: (i) the Merger and the adoption of the Merger
Agreement; (ii) each of the other actions contemplated by the Merger Agreement;
and (iii) any action in furtherance of any of the foregoing; and
 
(b)          against any action that would result in the failure of any of the
conditions set forth in Section 6 or Section 7 of the Merger Agreement to be
satisfied; and
 
(c)          against each of the following actions (other than the Merger and
the other Contemplated Transactions): (i) any extraordinary corporate
transaction, such as a merger, consolidation, amalgamation, plan or scheme of
arrangement, share exchange or other business combination involving any Acquired
Company, that relates to an Acquisition Proposal; (ii) any amendment to the
Company’s certificate of incorporation or bylaws, which amendment would
reasonably be expected to have the effect of (A) frustrating the purpose of, or
breaching or nullifying any provision of, the Merger Agreement, (B) preventing,
materially impeding or materially delaying the Merger or (C) changing the voting
rights of any shares of capital stock of the Company; (iii) any material change
in the capitalization of the Company or the Company’s corporate structure; or
(iv) any other action which would reasonably be expected to prevent, materially
impede or materially delay the Merger or any of the other Contemplated
Transactions.
 
Notwithstanding anything to the contrary herein, in the event that a vote or
consent of the stockholders of the Company is required in order to effect or
adopt an Adverse Amendment, the provisions of this Section 3.1 shall not apply
with respect to the Stockholder’s vote or consent with respect to such Adverse
Amendment.
 
 3.2         Other Voting Agreements.  During the Voting Period, Stockholder
shall not enter into any agreement or understanding with any Person to vote or
give any instruction in any manner inconsistent with clause “(a),” clause “(b)”
or clause “(c)” of Section 3.1. Except as expressly set forth in this Agreement,
Stockholder may vote his, her or its Subject Securities in his, her or its
discretion on all matters submitted for the vote of the Company’s stockholders
or in connection with any meeting or written consent of the Company’s
stockholders.


3

--------------------------------------------------------------------------------

 3.3         Proxy.
 
(a)         Contemporaneously with the execution of this Agreement, Stockholder
shall deliver to Parent a proxy in the form attached to this Agreement as
Exhibit A, which shall (at all times during the Voting Period) be irrevocable to
the fullest extent permitted by law with respect to the shares referred to
therein (the “Proxy”).
 
(b)          Stockholder shall not enter into any tender, voting or other
similar agreement, or grant a proxy or power of attorney, with respect to any of
the Subject Securities that is inconsistent with this Agreement or otherwise
take any other action with respect to any of the Subject Securities that would
in any way restrict, limit or interfere with the performance of any of
Stockholder’s obligations hereunder or any of the actions contemplated hereby.
 

SECTION 4.
WAIVER OF APPRAISAL AND DISSENTERS’ RIGHTS



For holders of Company Class B Common Stock only, Stockholder hereby irrevocably
and unconditionally waives, and agrees to cause to be waived and to prevent the
exercise of, any rights of appraisal, any dissenters’ rights and any similar
rights relating to the Merger or any related transaction that Stockholder or any
other Person may have by virtue of, or with respect to, any shares of Company
Common Stock Owned by Stockholder (including any and all such rights under the
New York Business Corporation Law).



SECTION 5.
REPRESENTATIONS AND WARRANTIES OF STOCKHOLDER



Stockholder hereby represents and warrants to Parent as follows:


 5.1         Authorization.  Stockholder has the absolute and unrestricted
right, power, authority and capacity to execute and deliver this Agreement and
the Proxy and to perform Stockholder’s obligations hereunder and thereunder. 
This Agreement and the Proxy have been duly executed and delivered by
Stockholder and constitute legal, valid and binding obligations of Stockholder,
enforceable against Stockholder in accordance with their terms, subject to: (a)
laws of general application relating to bankruptcy, insolvency and the relief of
debtors; and (b) rules of law governing specific performance, injunctive relief
and other equitable remedies.  If Stockholder is a corporation, then Stockholder
is a corporation duly organized, validly existing and in good standing under the
laws of the jurisdiction in which it was organized.  If Stockholder is a general
or limited partnership, then Stockholder is a partnership duly organized,
validly existing and in good standing under the laws of the jurisdiction in
which it was organized.  If Stockholder is a limited liability company, then
Stockholder is a limited liability company duly organized, validly existing and
in good standing under the laws of the jurisdiction in which it was organized. 
Stockholder has reviewed and understands the terms of this Agreement.
 
 5.2         No Conflicts or Consents.
 
(a)        The execution and delivery of this Agreement and the Proxy by
Stockholder do not, and the performance of this Agreement and the Proxy by
Stockholder will not: (i) if Stockholder is an Entity, conflict with or violate
any of the charter or organizational documents of Stockholder or any resolution
adopted by the equity holders, the board of directors (or other similar body) or
any committee of the board of directors (or other similar body) of Stockholder;
(ii) conflict with or violate any Law or Order applicable to Stockholder or by
which Stockholder or any of Stockholder’s properties is or may be bound or
affected in any material respect; or (iii) result in or constitute (with or
without notice or lapse of time or both) any breach of or default under, or give
to any Person (with or without notice or lapse of time or both) any right of
termination, amendment, acceleration or cancellation of, or result (with or
without notice or lapse of time or both) in the creation of any encumbrance on
any of the Subject Securities pursuant to, any Contract to which Stockholder is
a party or by which Stockholder or any of Stockholder’s affiliates or properties
is or may be bound or affected.
 
4

--------------------------------------------------------------------------------

(b)          The execution and delivery of this Agreement and the Proxy by
Stockholder do not, and the performance of this Agreement and the Proxy by
Stockholder will not, require any Consent of any Person. Stockholder is not, nor
will Stockholder be, required to give any notice to any person in connection
with the execution, delivery or performance of this Agreement or the Proxy.
 
 5.3         Title to Securities.  As of the date of this Agreement: (a)
Stockholder holds of record (free and clear of any encumbrance) the number of
outstanding shares of Company Common Stock set forth under the heading “Shares
Held of Record” on the signature page of this Agreement; (b) Stockholder holds
(free and clear of any encumbrance) the Company Restricted Stock set forth under
the heading “Company Restricted Stock Owned” on the signature page of this
Agreement; (c) Stockholder Owns the additional securities of the Company set
forth under the heading “Additional Securities Beneficially Owned” on the
signature page of this Agreement; and (d) Stockholder does not directly or
indirectly Own any shares of capital stock or other securities of the Company
with the right to vote, or any option, restricted stock unit, warrant or other
right to acquire (by purchase, conversion or otherwise) any shares of capital
stock or other  securities of the Company with the right to vote, other than the
shares, options, restricted stock units, warrants and other rights set forth on
the signature page of this Agreement.
 

SECTION 6.
REPRESENTATIONS AND WARRANTIES OF PARENT



Parent hereby represents and warrants to Stockholder as follows:


 6.1         Authorization.  Parent has the absolute and unrestricted right,
power, authority and capacity to execute and deliver this Agreement and to
perform Parent’s obligations hereunder.  This Agreement has been duly executed
and delivered by Parent and constitutes the legal, valid and binding obligation
of Parent, enforceable against Parent in accordance with its terms, subject to:
(a) laws of general application relating to bankruptcy, insolvency and the
relief of debtors; and (b) rules of law governing specific performance,
injunctive relief and other equitable remedies.  Parent is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it was organized.
 
 6.2         No Conflicts or Consents.
 
(a)         The execution and delivery of this Agreement by Parent does not, and
the performance of this Agreement by Parent will not conflict with or violate
any of the charter or organizational documents of Parent or any resolution
adopted by the equity holders, the board of directors (or other similar body) or
any committee of the board of directors (or other similar body) of Parent; (ii)
conflict with or violate any Law or Order applicable to Parent or by which
Parent or any of Parent’s properties is or may be bound or affected in any
material respect; or (iii) result in or constitute (with or without notice or
lapse of time or both) any breach of or default under, or give to any Person
(with or without notice or lapse of time or both) any right of termination,
amendment, acceleration or cancellation of any Contract to which Parent is a
party or by which Parent or any of Parent’s affiliates or properties is or may
be bound or affected.
 
(b)         The execution and delivery of this Agreement by Parent do not, and
the performance of this Agreement by Parent will not, require any Consent of any
Person. Parent will not, nor will Parent be, required to give any notice to any
person in connection with the execution, delivery or performance of this
Agreement.


5

--------------------------------------------------------------------------------

SECTION 7.
MISCELLANEOUS



 7.1         Stockholder Information. Stockholder hereby agrees to permit
Parent, Merger Sub and the Company to (a) publish and disclose in the Proxy
Statement, any current report on Form 8-K or any other document or schedule
required to be filed with the SEC or any other regulatory authority in
connection with the Merger (collectively, the “Public Filings”), Stockholder’s
identity and ownership of shares of Company Common Stock and the nature of
Stockholder’s commitments, arrangements and understandings under this Agreement
and (b) file this Agreement as an exhibit to any Public Filing.
 
 7.2         No Solicit. Stockholder agrees that such Stockholder is a
“Representative” of the Company for purposes of Section 4.3(b) of the Merger
Agreement, and that[,subject to Section 7.3 and subject to Stockholder’s duties,
obligations or rights to take any action in his capacity as a director or
officer of the Company that may be necessary to further the exercise by the
Company of its rights under the Merger Agreement,] beginning on the No-Shop
Period Start Date, such Stockholder shall not directly or indirectly, and shall
ensure that each of Stockholder’s Representatives does not, directly or
indirectly, take any action prohibited by Section 4.3(b) of the Merger
Agreement. Notwithstanding the foregoing, Stockholder may (and may permit
Stockholder’s Representatives to) participate in discussions and negotiations
with, provide information and data to and otherwise facilitate any Person making
an Acquisition Proposal if (1) the Company is engaging in discussions or
negotiations with such Person in accordance with Section 4.3 of the Merger
Agreement and (2) Stockholder’s negotiations, discussions, provision of
information or data or other facilitation are in conjunction with and ancillary
to the Company’s discussions and negotiations. Nothing in this Agreement shall
preclude Stockholder from making such filings as are required by the SEC or any
other regulatory authority in connection with the entering into of this
Agreement.


 7.3        [Fiduciary Duties.  Stockholder is entering into this Agreement
solely in Stockholder’s capacity as an Owner of Subject Securities, and
Stockholder shall not be deemed to be making any agreement in this Agreement in
Stockholder’s capacity as a director or officer of the Company, or that would
limit Stockholder’s ability to take or fulfill, or refrain from taking or
fulfilling, actions or fiduciary duties as, a director or officer of the
Company.  No action taken by any such Stockholder in its capacity as a director
or officer of the Company shall be deemed a breach by any such Stockholder of
this Agreement.]
 
 7.4         Termination. This Agreement shall terminate on the Expiration Date;
provided, however, that (a) the provisions of this Section 7 (other than
Sections 7.1, 7.2, 7.3 and 7.11) shall survive any termination of this Agreement
and (b) the termination of this Agreement shall not relieve any party from any
liability arising from any intentional breach of any representation, warranty,
covenant or other provision of this Agreement prior to such termination.
 
 7.5         Further Assurances.  From time to time prior to the Expiration Date
and without additional consideration, Stockholder shall execute and deliver, or
cause to be executed and delivered, such additional certificates, proxies,
consents and other instruments, and shall take such further actions, as Parent
may reasonably request that are reasonably required for the purpose of carrying
out this Agreement.

--------------------------------------------------------------------------------




6

--------------------------------------------------------------------------------

 7.6         Expenses.  All costs and expenses incurred in connection with the
transactions contemplated by this Agreement shall be paid by the party incurring
such costs and expenses.
 
 7.7         Notices.  Each notice, request, demand or other communication under
this Agreement shall be in writing and shall be deemed to have been duly given,
delivered or made as follows: (a) if delivered by hand, when delivered; (b) if
sent by facsimile transmission before 5:00 p.m. on a Business Day in the
delivery location, when transmitted and receipt is confirmed; (c) if sent by
facsimile transmission after 5:00 p.m. on a Business Day in the delivery
location or on a day other than a Business Day and receipt is confirmed, on the
following Business Day; (d) if sent via an overnight international courier
service, the Business Day after being delivered to such courier; and (e) if sent
by email, when sent, provided that (i) the subject line of such email states
that it is a notice delivered pursuant to this Agreement and (ii) the sender of
such email does not receive a written notification of delivery failure. All
notices and other communications hereunder shall be delivered to the address,
facsimile number or email address set forth beneath the name of such party below
(or to such other address, facsimile number or email address as such party shall
have specified in a written notice given to the other party hereto):
 
if to Stockholder:


at the address set forth on the signature page of this Agreement; and


if to Parent:


WSP Global Inc.
1600 René-Lévesque Blvd. W., 10th Floor
Montreal (Quebec)
H3H 1P9 Canada
Attention: Philippe Fortier, Chief Legal Officer and Corporate Secretary
Email: [REDACTED]; wspgloballegal@wsp.com


with a copy (which shall not constitute notice) to:


Hogan Lovells US LLP
390 Madison Avenue
New York, NY 10017, USA

 
Attention:
Michael J. Silver
G. Allen Hicks

 
Email:
michael.silver@hoganlovells.com
allen.hicks@hoganlovells.com


 7.8         Severability.  Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions of this
Agreement or the validity or enforceability of the invalid or unenforceable term
or provision in any other situation or in any other jurisdiction.  If a final
judgment of a court of competent jurisdiction declares that any term or
provision of this Agreement is invalid or unenforceable, the parties hereto
agree to negotiate in good faith to replace such invalid or unenforceable term
or provision in a mutually acceptable manner with a valid and enforceable term
or provision that will achieve, to the extent possible, the economic, business
and other purposes of such invalid or unenforceable term or provision.  In the
event that the parties are unable to agree to such replacement, the parties
agree that the court making the determination referred to above shall have the
power to limit such term or provision, to delete specific words or phrases or to
replace such term or provision with a term or provision that is valid and
enforceable and that comes closest to expressing the intention of the invalid or
unenforceable term or provision, and this Agreement shall be valid and
enforceable as so modified.


7

--------------------------------------------------------------------------------

 7.9        Entire Agreement.  This Agreement and the Proxy and any other
documents delivered by the parties hereto in connection herewith and therewith
constitute the entire agreement and supersede all prior representations,
warranties, agreements and understandings, both written and oral, among or
between any of the parties with respect to the subject matter hereof.
 
 7.10       Amendments.  This Agreement may not be amended, modified, altered or
supplemented other than by means of a written instrument duly executed and
delivered on behalf of Parent and Stockholder.
 
 7.11      Assignment; Binding Effect; No Third Party Rights.  Except as
provided herein, neither this Agreement nor any of the interests or obligations
hereunder may be assigned or delegated by either party without the prior written
consent of the other party, and any attempted or purported assignment or
delegation of any of such interests or obligations shall be null and void. 
Subject to the preceding sentence, this Agreement shall be binding upon
Stockholder and Stockholder’s heirs, estate, executors and personal
representatives and Stockholder’s successors and assigns, and shall inure to the
benefit of Parent and its successors and permitted assigns.  Without limiting
any of the restrictions set forth in Section 2, Section 3 or elsewhere in this
Agreement, this Agreement shall be binding upon any Person to whom any Subject
Securities are transferred.  Nothing in this Agreement is intended to confer on
any Person (other than Parent and its successors and assigns) any rights or
remedies of any nature.
 
 7.12       Specific Performance.  The parties hereto acknowledge and agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement or the Proxy required to be performed by either of the parties hereto
were not performed in accordance with their specific terms or were otherwise
breached, and that monetary damages, even if available, would not be an adequate
remedy therefor.  Stockholder agrees that, in the event of any breach or
threatened breach by Stockholder of any covenant or obligation contained in this
Agreement or in the Proxy, Parent shall be entitled, without any proof of actual
damages (and in addition to any other remedy that may be available to it at law
or in equity, including monetary damages) to obtain: (a) a decree or order of
specific performance to enforce the observance and performance of such covenant
or obligation; and (b) an injunction restraining such breach or threatened
breach.  Stockholder further agrees that neither Parent nor any other Person
shall be required to obtain, furnish or post any bond or similar instrument in
connection with or as a condition to obtaining any remedy referred to in this
Section 7.12, and Stockholder irrevocably waives any right Stockholder may have
to require the obtaining, furnishing or posting of any such bond or similar
instrument.
 
 7.13       Applicable Law; Jurisdiction; Waiver of Jury Trial.
 
(a)          This Agreement, and any action, suit or other Legal Proceeding
arising out of or relating to this Agreement (including the enforcement of any
provision of this Agreement) (whether at law or in equity, whether in contract
or in tort or otherwise), shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York, regardless of the choice of
laws principles of the State of New York, as to all matters, including matters
of validity, construction, effect, enforceability, performance and remedies. In
any action between any of the parties hereto arising out of or relating to this
Agreement (whether at law or in equity, whether in contract or in tort or
otherwise), each of the parties hereto: (i) irrevocably and unconditionally
consents and submits to the exclusive jurisdiction and venue of any federal or
state court located in the Borough of Manhattan, New York City, State of New
York and any appellate courts therefrom; (ii) agrees that it will not attempt to
deny or defeat such jurisdiction by motion or other request for leave from such
court; and (iii) agrees that it will not bring any such action in any court
other than any federal or state court located in the Borough of Manhattan, New
York City, State of New York and any appellate courts therefrom.  Service of any
process, summons, notice or document to any party’s address and in the manner
set forth in Section 7.7 shall be effective service of process for any such
action; provided, however, that Parent irrevocably and unconditionally agrees to
the designation of WSP USA Inc., its affiliate in the United States with an
office located at One Penn Plaza, New York, NY 10119, as its agent for service
of process, summons, notice or document.


8

--------------------------------------------------------------------------------

(b)         EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY CONTROVERSY ARISING OUT
OF OR RELATING TO THIS AGREEMENT, THE NEGOTIATION, EXECUTION OR PERFORMANCE OF
THIS AGREEMENT OR THE LEGAL RELATIONSHIP OF THE PARTIES TO THIS AGREEMENT
(WHETHER AT LAW OR IN EQUITY, WHETHER IN CONTRACT OR IN TORT OR OTHERWISE), IS
LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES, AND THEREFORE IT HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY
ACTION ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NEGOTIATION, EXECUTION
OR PERFORMANCE OF THIS AGREEMENT OR THE LEGAL RELATIONSHIP OF THE PARTIES TO
THIS AGREEMENT (WHETHER AT LAW OR IN EQUITY, WHETHER IN CONTRACT OR IN TORT OR
OTHERWISE).  EACH PARTY ACKNOWLEDGES, AGREES AND CERTIFIES THAT: (i) NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD, IN THE EVENT OF LITIGATION, SEEK TO
PREVENT OR DELAY ENFORCEMENT OF SUCH WAIVER; (ii) IT UNDERSTANDS AND HAS
CONSIDERED THE IMPLICATIONS OF SUCH WAIVER; (iii) IT MAKES SUCH WAIVER
VOLUNTARILY; AND (iv) IT HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.12.
 
 7.14      Counterparts; Exchanges by Electronic Delivery.  This Agreement may
be executed in several counterparts, each of which shall be deemed an original
and all of which shall constitute one and the same instrument.  The exchange of
a fully executed Agreement (in counterparts or otherwise) by electronic
transmission in .PDF format or by facsimile shall be sufficient to bind the
parties to the terms of this Agreement.
 
 7.15       Captions.  The captions contained in this Agreement are for
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.
 
 7.16      Waiver.  No failure on the part of either party to exercise any
power, right, privilege or remedy under this Agreement, and no delay on the part
of either party in exercising any power, right, privilege or remedy under this
Agreement, shall operate as a waiver of such power, right, privilege or remedy;
and no single or partial exercise of any such power, right, privilege or remedy
shall preclude any other or further exercise thereof or of any other power,
right, privilege or remedy.  No party shall be deemed to have waived any claim
arising out of this Agreement, or any power, right, privilege or remedy under
this Agreement, unless the waiver of such claim, power, right, privilege or
remedy is expressly set forth in a written instrument duly executed and
delivered on behalf of such party; and any such waiver shall not be applicable
or have any effect except in the specific instance in which it is given.


9

--------------------------------------------------------------------------------

 7.17       Independence of Obligations.  The covenants and obligations of
Stockholder set forth in this Agreement shall be construed as independent of any
other Contract between Stockholder, on the one hand, and the Company or Parent,
on the other. The existence of any claim or cause of action by Stockholder
against the Company or Parent shall not constitute a defense to the enforcement
of any of such covenants or obligations against Stockholder.  Nothing in this
Agreement shall limit any of the rights or remedies of Parent under the Merger
Agreement, or any of the rights or remedies of Parent or any of the obligations
of Stockholder under any agreement between Stockholder and Parent or any
certificate or instrument executed by Stockholder in favor of Parent; and
nothing in the Merger Agreement or in any other such agreement, certificate or
instrument, shall limit any of the rights or remedies of Parent or any of the
obligations of Stockholder under this Agreement.
 
 7.18       Construction.
 
(a)          For purposes of this Agreement, whenever the context requires: the
singular number shall include the plural, and vice versa; the masculine gender
shall include the feminine and neuter genders; the feminine gender shall include
the masculine and neuter genders; and the neuter gender shall include the
masculine and feminine genders.
 
(b)          The parties hereto agree that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be applied in the construction or interpretation of this Agreement.
 
(c)          As used in this Agreement, the words “include,” “including” and
variations thereof, shall not be deemed to be terms of limitation, but rather
shall be deemed to be followed by the words “without limitation.”
 
(d)          Unless otherwise indicated or the context otherwise requires: (i)
any definition of or reference to any agreement, instrument or other document or
any Law in this Agreement shall be construed as referring to such agreement,
instrument or other document or Law as from time to time amended, supplemented
or otherwise modified; (ii) any reference in this Agreement to any Person shall
be construed to include such Person’s successors and assigns; (iii) all
references to “Sections” and “Exhibits” in this Agreement or in any Exhibit to
this Agreement are intended to refer to Sections of this Agreement and Exhibits
to this Agreement, respectively; (iv) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision of this Agreement;
and (v) any statute defined or referred to in this Agreement shall include all
rules and regulations promulgated thereunder.


10

--------------------------------------------------------------------------------

In Witness Whereof, the parties hereto have caused this Agreement to be executed
as of the date first written above.



 
WSP GLobal Inc.
     
By:
         
Name
         
Title




 
Stockholder
         
Signature
     
Printed Name
      Address:
                                  Facsimile:
 



Class A
Common
Stock Held of
Record
 
Class B Common
Stock Held of
Record
 
Company
Restricted Stock
Owned

Additional Securities
Beneficially Owned

             



[Signature Page to Voting and Support Agreement]




--------------------------------------------------------------------------------


Exhibit A


Form of Irrevocable Proxy



--------------------------------------------------------------------------------


Irrevocable Proxy


The undersigned stockholder (the “Stockholder”) of  Ecology and Environment
Inc., a New York corporation (the “Company”), hereby irrevocably (to the fullest
extent permitted by law) appoints and constitutes WSP Global Inc., a Canadian
corporation (“Parent”) and Everest Acquisition Corp., a New York corporation,
and each of them and their respective designees, the attorneys and proxies of
the Stockholder, with full power of substitution and resubstitution, to the full
extent of the Stockholder’s rights with respect to, subject to the proviso set
forth in the definition of “Subject Securities” in the Support Agreement (as
defined below): (a) the outstanding shares of capital stock of the Company owned
of record by the Stockholder as of the date of this proxy, which shares are
specified on the final page of this proxy; and (b) any and all other shares of
capital stock of the Company which the Stockholder may acquire on or after the
date hereof.  (The shares of the capital stock of the Company referred to in
clauses “(a)” and “(b)” of the immediately preceding sentence, which shares of
capital stock of the Company shall automatically and without any further action
of the Stockholder be adjusted in accordance with the proviso set forth in the
definition of “Subject Securities” in the Support Agreement in the circumstances
contemplated thereby, are collectively referred to as the “Shares.”)  Upon the
execution of this proxy, all prior proxies given by the Stockholder with respect
to any of the Shares are hereby revoked, and the Stockholder agrees that no
subsequent proxies will be given with respect to any of the Shares that conflict
with this proxy.


This proxy is irrevocable, is coupled with an interest and is granted in
connection with, and as security for, the Voting and Support Agreement, dated as
of the date hereof, between Parent and the Stockholder (the “Support
Agreement”), and is granted in consideration of Parent entering into the
Agreement and Plan of Merger, dated as of the date hereof, among Parent, Everest
Acquisition Corp., a wholly owned subsidiary of Parent, and the Company (the
“Merger Agreement”).  This proxy will terminate and be of no further force or
effect on the Expiration Date (as defined in the Support Agreement).


The attorneys and proxies named above will be empowered, and may exercise this
proxy, to vote the Shares at any time until the Expiration Date at any meeting
of the stockholders of the Company (however called) and at every adjournment or
postponement thereof, and in connection with any action by written consent of
stockholders of the Company:


(a)         in favor of: (i) the merger contemplated by the Merger Agreement
(the “Merger”), the execution and delivery by the Company of the Merger
Agreement and the adoption of the Merger Agreement; (ii) each of the other
actions contemplated by the Merger Agreement; and (iii) any action in
furtherance of any of the foregoing; and
 
(b)          against any action that would result in the failure of any of the
conditions set forth in Section 6 or Section 7 of the Merger Agreement to be
satisfied; and
 
(c)          against each of the following actions (other than the Merger and
the other Contemplated Transactions): (i) any extraordinary corporate
transaction, such as a merger, consolidation, amalgamation, plan or scheme of
arrangement, share exchange or other business combination involving any Acquired
Company, that relates to an Acquisition Proposal; (ii) any amendment to the
Company’s certificate of incorporation or bylaws, which amendment would
reasonably be expected to have the effect of (A) frustrating the purpose of, or
breaching or nullifying any provision of, the Merger Agreement, (B) preventing,
materially impeding or materially delaying the Merger or (C) changing the voting
rights of any shares of capital stock of the Company; (iii) any material change
in the capitalization of the Company or the Company’s corporate structure; or
(iv) any other action which would reasonably be expected to prevent, materially
impede or materially delay the Merger or any of the other Contemplated
Transactions.



--------------------------------------------------------------------------------


Notwithstanding anything to the contrary herein, in the event that a vote or
consent of the stockholders of the Company is required in order to effect or
adopt an Adverse Amendment (as defined in the Support Agreement), the attorneys
and proxies named above will not be empowered, and may not exercise this proxy,
to vote or consent to such Adverse Amendment.


The attorneys and proxies named above may not exercise this proxy on any matter
not expressly referred to in this proxy. The Stockholder may vote the Shares on
all other matters not expressly referred to in this proxy, and the attorneys and
proxies named above may not exercise this proxy with respect to such other
matters.


This proxy shall be binding upon the heirs, estate, executors, personal
representatives, successors and assigns of the Stockholder (including any
transferee of any of the Shares).


Any term or provision of this proxy that is invalid or unenforceable in any
situation in any jurisdiction shall not affect the validity or enforceability of
the remaining terms and provisions hereof or the validity or enforceability of
the offending term or provision in any other situation or in any other
jurisdiction.  If the final judgment of a court of competent jurisdiction
declares that any term or provision hereof is invalid or unenforceable, the
Stockholder agrees that the court making such determination shall have the power
to limit such term or provision, to delete specific words or phrases, or to
replace any invalid or unenforceable term or provision with a term or provision
that is valid and enforceable and that comes closest to expressing the intention
of the invalid or unenforceable term or provision, and this proxy shall be
enforceable as so modified.  In the event such court does not exercise the power
granted to it in the prior sentence, the parties hereto agree to replace such
invalid or unenforceable term or provision with a valid and enforceable term or
provision that will achieve, to the extent possible, the economic, business and
other purposes of such invalid or unenforceable term or provision.


Dated: August 28, 2019



 
Stockholder
         
Signature
     
Printed Name
     
Number of shares of common stock of the Company owned of record as of the date
of this proxy:
   








--------------------------------------------------------------------------------